Fourth Court of Appeals
                                        San Antonio, Texas
                                             January 4, 2019

                                           No. 04-17-00811-CV

                        Richard O. WEED, Timothy A. Weed, and Rees R. Oliver, III,
                                             Appellants

                                                    v.

    FROST BANK, Individually and as Independent Executor of the Estate of Rees R. Oliver, Jr.
                                        Deceased,
                                        Appellees

                             From the Probate Court No 2, Bexar County, Texas
                                      Trial Court No. 2011-PC-2024A
                                 Honorable Tom Rickhoff, Judge Presiding

                                             ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice1
                    Patricia O. Alvarez, Justice

       Beth Watkins and the Law Office of Beth Watkins d/b/a Watkins Law d/b/a Watkins
Appeals PLLC has filed an Agreed Motion to Substitute Counsel, seeking to withdraw from
representation of appellants and to substitute Shannon K. Dunn and the Law Office of Shannon
Dunn, PLLC as lead counsel for appellants. The Agreed Motion to Substitute Counsel is
GRANTED.

        It is ORDERED that Shannon K. Dunn and the Law Office of Shannon Dunn, PLLC are
substituted as lead counsel for Appellants Richard O. Weed, Timothy A. Weed, and Rees R.
Oliver, III. It is further ORDERED that Beth Watkins and the Law Office of Beth Watkins d/b/a
Watkins Law d/b/a Watkins Appeals PLLC are withdrawn from representing appellants.

        The Clerk of this Court is directed to remove the following e-mail addresses from the e-
service circulation list in this cause:

           Beth@WatkinsAppeals.com
           Beth.Watkins@WatkinsAppeals.com, and

1
    Not participating
       Stephanie@WatkinsAppeals.com.

        The Clerk of this Court is further directed to add to the e-service circulation list in this
cause the following email address: Shannon@ShannonDunnLaw.com.


It is so ORDERED on January 4, 2019.
                                              PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court